Citation Nr: 1636164	
Decision Date: 09/15/16    Archive Date: 09/27/16

DOCKET NO.  10-37 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for a lung disability (claimed as interstitial lung disease).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from March 1966 to March 1968.  He had service in the Republic of Vietnam from May 1967 to September 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Boston, Massachusetts, Regional Office (RO) of the Department of Veterans Affairs (VA).  The case was remanded for additional development in April 2015.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The April 2015 remand directives included a request for a VA examiner to provide an opinion addressing whether the Veteran had a current lung disorder that was at least as likely as not related to active service, to include as a result of Agent Orange exposure.  The examiner was specifically requested to review an April 2009 VA treatment note which included an opinion indicating that Agent Orange can cause pulmonary fibrosis and an October 1967 service treatment record noting that an X-ray study had revealed calcification in both hilar areas consistent with granulomatous disease.  Although an October 2015 VA examiner found it was less likely the claimed disorder was incurred in or caused by the claimed in-service injury, event, or illness, the rationale provided addressed the herbicide exposure matter without comment as to the October 1967 findings.  The issue as to whether a lung disorder was onset or aggravated during active service has not been adequately addressed by VA examination.  A remand by the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The Board also notes that in September 2010 the Veteran submitted copies of medical articles in support of his claim that indicated an association between certain lung disorders and diabetes mellitus.  It significant to note that service connection has been established for his type II diabetes mellitus based upon presumed herbicide exposure, but that the October 1967 service treatment report also noted an abnormal fasting blood sugar finding.  The issue as to whether a lung disorder was either incurred or aggravated by his service-connected type II diabetes mellitus has not been adequately addressed by VA examination.  See El Amin v. Shinseki, 26 Vet. App. 136, 140 (2013) (indicating that findings of "not due to," "not caused by," and "not related to" a service-connected disability are insufficient to address the question of aggravation under § 3.310(b)).  Therefore, further development is required for an adequate determination.

VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous examination where necessary to reach a decision on a claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Here, the Board finds additional VA medical opinions are required.  Prior to any examination, up-to-date VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all pertinent VA medical records not yet associated with the appellate record.

2.  Request that the October 2015 VA examiner, or if unavailable another appropriate medical specialist, clarify whether it is at least as likely as not that the Veteran has a current lung disorder (including interstitial lung disease and/or pulmonary fibrosis) that:

a. had its onset in service, or
b. is etiologically related to his active service, to include as a result of herbicide exposure, or
c. was caused by a service-connected disability, to include diabetes mellitus, or
d. was aggravated by a service-connected disability, to include diabetes mellitus.  

The examiner must acknowledge review of the October 1967 service treatment report, the April 2009 VA treatment report, and the medical articles received by VA in September 2010.  The clinical significance, if any, of the October 1967 X-ray must be discussed.  All necessary examinations, tests, and studies should be conducted.  

Rationale for the requested opinion shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, provide an explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or the limits of current medical knowledge with respect to the question.

3.  Thereafter, the AOJ should address the issue on appeal.  If the benefit sought is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


